                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                        Civil No. 19-35(DSD/LIB)

Juanel Anthony Mikulak,

                   Petitioner,

v.                                                           ORDER

Dakota County Jail; Office of
Dakota County Sheriff; and
Tim Leslie,

                   Respondents.


     This matter is before the court upon pro se petitioner Juanel

Anthony Mikulak’s objections to the February 5, 2019, report and

recommendation (R&R) of Magistrate Judge Leo I. Brisbois and motion

for a certificate of appealability. Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

court adopts the R&R in its entirety and denies the motion for a

certificate of appealability.

     The   court    reviews   the    R&R   de   novo.      See   28    U.S.C.   §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); D. Minn. LR 72.2(b). After

a thorough review of the file and record, the court finds that the

R&R is well-reasoned and legally correct.

     The background of Mikulak’s habeas petition is fully set forth

in the R&R, and the court will not repeat it here.                    Mikulak is

currently charged with domestic violence and is detained at the

Dakota   County    Jail   awaiting    trial.     Mikulak    objects      to   the

magistrate judge’s recommendation that the court deny his petition

for failure to exhaust available state court remedies and not issue
a certificate of appealability.

     “As a general rule ... a federal court will not entertain a

petition for a writ of habeas corpus on behalf of a state detainee

unless he has first exhausted all available state court remedies.”

28 U.S.C. § 2254(b); O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999); Rose v. Lundy, 455 U.S. 509, 510 (1982).         “Ordinarily, a

state detainee must await the entry of a final state court judgment

in order to satisfy the exhaustion of state remedies requirement

and qualify for federal habeas corpus

review.” Politano v. Miller, No. 08-238, 2008 WL 906300, at *3 (D.

Minn. Mar. 31, 2008) (collecting cases).        “Absent extraordinary

circumstances, federal courts should not interfere with the states’

pending judicial processes prior to trial and conviction.”        Sacco

v. Falke, 649 F.2d 634, 636–37 (8th Cir. 1981).

     Extraordinary circumstances have primarily been limited to

double-jeopardy claims, see Satter v. Leapley, 977 F.2d 1259, 1261

(8th Cir. 1992), speedy-trial violations, see Fuller v. Minnesota,

No. 17-898, 2017 WL 5198156, at *3–4 (D. Minn. Sept. 29, 2017)

(collecting    cases),   and   plausible   allegations   of   bad-faith

prosecution.   See Perez v. Ledesma, 401 U.S. 82, 85 (1971).       None

of those circumstances are present here.       As a result, Mikulak’s

petition must be dismissed.       Moreover, because Mikulak has not

“made a substantial showing of the denial of a constitutional

right” his motion for a certificate of appealability must also be


                                   2
denied.   28 U.S.C. § 2253(c)(2).

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   Mikulak’s objection [ECF No. 12] to the R&R is overruled;

     2.   The R&R [ECF No. 10] is adopted in its entirety;

     3. The motion for a certificate of appealability [ECF No. 13]

is denied; and

     4.   This matter is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 27, 2019


                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                    3
